

115 HR 4996 IH: Protecting Our Communities from Gang Violence Act of 2018
U.S. House of Representatives
2018-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4996IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2018Mr. Zeldin introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to provide that individuals who naturalized under
			 title III of that Act, who are affiliated with a criminal gang, are
			 subject to revocation of citizenship, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Our Communities from Gang Violence Act of 2018. 2.Criminal gang members and supporters disqualified from good moral character provisionSection 101(f) of the Immigration and Nationality Act (8 U.S.C. 1101(f)) is amended—
 (1)in paragraph (8), by striking or at the end; (2)in paragraph (9), by striking the period at the end and inserting ; or;
 (3)by inserting after paragraph (9), the following:  (10)one whom the Secretary of Homeland Security or the Attorney General determines, in the unreviewable discretion of the Secretary of Homeland Security or the Attorney General, to be an alien who—
 (A)is or has ever been a member, associate or affiliate of, or who has ever provided material support to, a criminal gang;
 (B)is or has ever been a member, associate or affiliate of, or who has ever provided material support to, a criminal street gang as defined in section 520 of title 18, United States Code; or
 (C)has been convicted of or has admitted committing the essential elements of the following offenses— (i)a felony drug offense (as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)); or
 (ii)has engaged in conduct punishable under section 274, 277, or 278 of the Immigration and Nationality Act; or
 (iii)committed a crime of violence (as defined in section 16 of title 18, United States Code); or (iv)committed a crime involving obstruction of justice, tampering with or retaliating against a witness, victim, or informant, or burglary; or
 (v)engaged in conduct punishable under section 1028 or 1029, and sections 1541 through 1546 of title 18, United States Code; or
 (vi)engaged in conduct punishable under sections 1581 through 1594 of title 18, United States Code; or (vii)engaged in conduct punishable under sections 1951, 1952, 1956, and 1957 of title 18, United States Code; or
 (viii)engaged in conduct punishable under sections 2312 through 2315 of title 18, United States Code; or (ix)attempted to engage in an offense described in paragraphs (1) through (8) above, or engaged in conduct punishable under sections 2 through 4, and sections 371 through 373 of title 18, United States Code, in furtherance of such an offense.; and
 (4)by adding at the end, at the end of the matter following paragraph (10) (as inserted in this section), the following: An alien shall be deemed to have admitted the essential elements of an offense upon an oral or written statement to such effect, or upon a conviction or formal finding by a competent Federal, State or local court, tribunal or military proceeding that said person has engaged in unlawful conduct whose essential elements include those that would be required for conviction of a disqualifying offense. A determination by the Secretary of Homeland Security or Attorney General that an alien does not exhibit good moral character based on gang membership, association, affiliation, or provision of material support, may be based upon any relevant information or evidence, including classified, law enforcement sensitive, or national security information and shall be binding upon any court regardless of the applicable standard of review..
 3.Definition of criminal gangSection 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended by adding at the end the following:
			
 (53)The term criminal gang means an ongoing group, club, organization, or association of five or more persons that has as one of its primary purposes the commission of one or more of the following criminal offenses and the members of which engage, or have engaged within the past 5 years, in a continuing series of such offenses, or that has been designated as a criminal gang by the Secretary of Homeland Security, in consultation with the Attorney General, as meeting these criteria. The offenses described, whether in violation of Federal or State law or foreign law and regardless of whether the offenses occurred before, on, or after the date of the enactment of this paragraph, are the following:
 (A)A felony drug offense (as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)). (B)An offense under section 274 (relating to bringing in and harboring certain aliens), section 277 (relating to aiding or assisting certain aliens to enter the United States), or section 278 (relating to importation of alien for immoral purpose).
 (C)A crime of violence (as defined in section 16 of title 18, United States Code). (D)A crime involving obstruction of justice, tampering with or retaliating against a witness, victim, or informant, or burglary.
 (E)Any conduct punishable under sections 1028 and 1029 of title 18, United States Code (relating to fraud and related activity in connection with identification documents or access devices), sections 1581 through 1594 of such title (relating to peonage, slavery, and trafficking in persons), section 1951 of such title (relating to interference with commerce by threats or violence), section 1952 of such title (relating to interstate and foreign travel or transportation in aid of racketeering enterprises), section 1956 of such title (relating to the laundering of monetary instruments), section 1957 of such title (relating to engaging in monetary transactions in property derived from specified unlawful activity), or sections 2312 through 2315 of such title (relating to interstate transportation of stolen motor vehicles or stolen property).
 (F)A conspiracy to commit an offense described in subparagraphs (A) through (E).. 4.Prohibition against filing (a)In generalNo person who—
 (1)is or has ever been a member, associate or affiliate of, or who has ever provided material support to, a criminal gang as defined in section 101 of the Immigration and Nationality Act;
 (2)is or has ever been a member, associate or affiliate of, or who has ever provided material support to, a criminal street gang as defined in section 520 of title 18 of the United States Code; or
 (3)has been convicted of or has admitted the essential elements of an offense as specified in subsection (b),
				shall be permitted to file an application or petition, or submit an affidavit of support, on behalf
			 of an alien under any provision of the immigration laws, nor shall such
			 person be permitted to assume custodial care for an unaccompanied alien
 minor.(b)Disqualifying offensesOffenses which disqualify a person under subsection (a) are— (1)a felony drug offense (as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802));
 (2)conduct punishable under section 274, 277, or 278 of the Immigration and Nationality Act; (3)a crime of violence (as defined in section 16 of title 18, United States Code);
 (4)a crime involving obstruction of justice, tampering with or retaliating against a witness, victim, or informant, or burglary;
 (5)conduct punishable under section 1028 or 1029, and sections 1541 through 1546 of title 18 of the United States Code;
 (6)conduct punishable under sections 1581 through 1594 of title 18 of the United States Code; (7)sections 1951, 1952, 1956, and 1957 of title 18 of the United States Code;
 (8)sections 2312 through 2315 of title 18 of the United States Code; or (9)any attempt to engage in an offense described in paragraphs (1) through (8) above, or conduct punishable under sections 2 through 4, and sections 371 through 373 of title 18 of the United States Code in furtherance of such an offense.
 (c)Admission of essential elements of an offenseA person shall be deemed to have admitted the essential elements of an offense within the meaning of subsection (a)(3) upon an oral or written statement to such effect, or upon a conviction or formal finding by a competent Federal, State or local court, tribunal or military proceeding that said person has engaged in unlawful conduct whose essential elements include those that would be required for conviction of a disqualifying offense as described in subsection (b).
 5.Denaturalization of criminal gang members and supportersSection 340 of the Immigration and Nationality Act (8 U.S.C. 1451) is amended by striking subsection (c) and inserting the following language:
			
				(c)Membership in certain organizations; prima facie evidence
 (1)In generalIf a person who shall have been naturalized after December 24, 1952, shall within 10 years following such naturalization become a member of or affiliated with any organization, membership in or affiliation with which at the time of naturalization would have precluded such person from naturalization under the provisions of section 313, it shall be considered prima facie evidence that such person was not attached to the principles of the Constitution of the United States and was not well disposed to the good order and happiness of the United States at the time of naturalization, and, in the absence of countervailing evidence, it shall be sufficient in the proper proceeding to authorize the revocation and setting aside of the order admitting such person to citizenship and the cancellation of the certificate of naturalization as having been obtained by concealment of a material fact or by willful misrepresentation, and such revocation and setting aside of the order admitting such person to citizenship and such canceling of certificate of naturalization shall be effective as of the original date of the order and certificate, respectively.
					(2)Organization, membership in or affiliation with which at the time of naturalization would have
 precluded such person from naturalizationThe phrase any organization, membership in or affiliation with which at the time of naturalization would have precluded such person from naturalization shall be deemed to include an alien who—
 (A)is or has ever been a member, associate or affiliate of, or who has ever provided material support to, a criminal gang;
 (B)is or has ever been a member, associate or affiliate of, or who has ever provided material support to, a criminal street gang as defined in section 520 of title 18 of the United States Code; or
 (C)has been convicted of or has admitted committing the essential elements of the following offenses— (i)a felony drug offense (as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802));
 (ii)has engaged in conduct punishable under section 274, 277, or 278; (iii)committed a crime of violence (as defined in section 16 of title 18, United States Code);
 (iv)committed a crime involving obstruction of justice, tampering with or retaliating against a witness, victim, or informant, or burglary;
 (v)engaged in conduct punishable under section 1028 or 1029, and sections 1541 through 1546 of title 18 of the United States Code;
 (vi)engaged in conduct punishable under sections 1581 through 1594 of title 18 of the United States Code; or engaged in conduct punishable under sections 1951, 1952, 1956, and 1957 of title 18 of the United States Code;
 (vii)engaged in conduct punishable under sections 2312 through 2315 of title 18 of the United States Code; or
 (viii)attempted to engage in an offense described in clauses (i) through (viii) above, or engaged in conduct punishable under sections 2 through 4, and sections 371 through 373 of title 18 of the United States Code in furtherance of such an offense.
 (3)Deemed to have admittedAn alien shall be deemed to have admitted the essential elements of an offense within the meaning of paragraph (2)(C) upon an oral or written statement to such effect, or upon a conviction or formal finding by a competent Federal, State or local court, tribunal or military proceeding that said person has engaged in unlawful conduct whose essential elements include those that would be required for conviction of a disqualifying offense..
 6.Effective date and applicationThe amendments made by this Act shall take effect on the date of the enactment, shall apply to any act that occurred before, on, or after the date of enactment, and shall apply to any application for naturalization or any other benefit or relief, or any other case or matter under the immigration laws pending on or filed after the date of enactment of this Act.
		